Cordy, J. (dissenting).
The defendant’s conviction of attempted kidnapping must be affirmed if a reasonable jury could infer that he formed the intent to “without lawful authority, forcibly or secretly confine[] or imprison[] another person within this commonwealth against his will,” G. L. c. 265, § 26; see Commonwealth v. Saylor, 27 Mass. App. Ct. 117, 121-122 (1989), and, having failed in the perpetration, took an overt act toward the commission of that crime. G. L. c. 274, § 6. Commonwealth v. Bell, 455 Mass. 408, 412 (2009).
A rational fact finder could have determined that the defendant ordered an eleven year old boy, with whom he was not acquainted, to get into his car, with the admitted intention of taking the boy to the defendant’s home. Because this is sufficient evidence to infer that the defendant took an overt act to “secretly confine” the boy,1 I would not have reversed his conviction. See G. L. c. 265, § 26.
As a threshold matter, the defendant’s order that the boy “get into the car” is plainly an overt act toward the commission of the crime of kidnapping. On the question of secret confinement, I agree with the court, ante at 142, that the statutory term “confinement” “has been broadly interpreted to mean any restraint of a person’s movement.” Commonwealth v. Brown, 66 Mass. App. Ct. 237, 241 (2006), quoting Commonwealth v. Lent, 46 Mass. App. Ct. 705, 710 (1999). An adult’s asportation of a child, inside a moving car, plainly would have been a “restraint” of the child’s “movement.” Id. The issue becomes whether the attempted act of the defendant bore sufficient indi-cia of secrecy.2
The court states, ante at 142, that in Commonwealth v. Perry, 432 Mass. 214, 215 (2000), we implicitly indorsed Professor LaFave’s definition of the phrase “secretly confine[]” as confinement “in a place or in a manner which makes it unlikely that members of the public will know or learn of the victim’s *146unwilling confinement within a reasonable period of time.” 3 W.R. LaFave, Substantive Criminal Law § 18.1(c), at 17 (2d ed. 2003). However, the court’s opinion in Commonwealth v. Perry, supra, does not cite to Professor LaFave’s treatise. Nor does it discuss, as a factor bearing on the culpability of a defendant, the likelihood that “members of the public will know or learn” of the confinement. In the Perry case, there was evidence that the victim was often bound, gagged, and physically abused over a period of months in the defendant’s mother’s home, ultimately leading to the victim’s death. The court concluded that the evidence against the defendant on the charge of kidnapping (either by forcible or secret confinement) was sufficient on theories of both joint and individual liability where the defendant knew the victim was bound and gagged, participated in some of the acts of abuse, and would stand blocking the entry to the stairs leading to the room where the victim was held when certain visitors came to the house. Id. at 231. I do not read that case, or any other case we have decided, to support the proposition that we have adopted Professor LaFave’s precise definition of secret confinement.
It seems to me that the evidence here was sufficient for a rational juror to conclude that the defendant attempted secretly to confine the boy. The defendant, without ascribing legal significance to the word, attempted what in everyday usage would be called an “abduction” of the boy. That is, by his own admission, the defendant intended first to confine the boy inside his car and then in a private home without legal authority. If successful, the defendant would have accomplished this without the knowledge of the boy’s parents or legal guardians and, had a vigilant witness not recorded the defendant’s registration plate number, without leaving any independent information that authorities could use to ascertain the missing boy’s whereabouts. This is sufficiently “secret” as the term must be understood by its ordinary usage. See Boston Police Patrolmen’s Ass’n v. Boston, 435 Mass. 718, 720 (2002), quoting Champagne v. Champagne, 429 Mass. 324, 326 (1999) (general and familiar rule is that statute must be interpreted “according to the intent of the Legislature ascertained from all its words construed by the ordinary and approved usage of the language”).
*147Even still, under Professor LaFave’s definition, a rational jury could conclude that the defendant intended to confine the boy in a manner rendering it “unlikely that members of the public [would] know or learn of the victim’s unwilling confinement within a reasonable period of time.” 3 W.R. LaFave, supra. The evidence was sufficient to establish that the defendant planned to take the boy inside a car, drive him to an unknown residence, and, at the very least, hold him for an indefinite amount of time, all without informing anyone who could assiduously assure that the boy was safe. This would afford an ample and “reasonable period of time” for the boy’s parents to become struck with panic or, worse yet, for the boy to be harmed, before any appropriate members of the public could meaningfully learn of the confinement in time to come to his aid.
The court states that the police found the defendant outside his home listening to music, and that the defendant’s mother was inside the home, as support for its conclusion that the evidence was insufficient to support an inference that the defendant intended to “isolate or insulate the [boy] from meaningful contact or communication with the public.” Ante at 144 & n.5, quoting 3 W.R. LaFave, supra. This view of sufficiency could be read to suggest that a putative kidnapper who confines a child against his will, inside a car or private home, might escape liability if the car is not completely removed from public view or if there is another person in close enough proximity that the child could theoretically communicate his or her discontent with the confinement. Such a reading would be contrary to our law. Commonwealth v. Perry, supra at 216-218 (victim forcibly and secretly confined even though family acquaintance and others were aware that he was staying at defendant’s home and being systematically abused there).
In this case, when ordered into the car, the boy had the presence of mind to continue on to the pharmacy to pick up his mother’s prescriptions. Had he not been so alert, and had he entered the confines of the defendant’s car, I fail to see how this would not be a clear-cut case of kidnapping. In falling short, it constituted an attempted kidnapping. Therefore, I respectfully dissent.

The court is correct to point out, ante at 142, that the eleven year old boy is a child of “tender years” and is per se held “against his will” if he is held without the consent of his parents or legal guardian. Commonwealth v. Colon, 431 Mass. 188, 191 (2000). See Commonwealth v. Nickerson, 5 Allen 518, 526 (1863); Commonwealth v. Moyles, 45 Mass. App. Ct. 350, 354 (1998).


The Commonwealth did not argue that the defendant’s command, “Get into the car,” was sufficient to show an intent forcibly to confine the boy. See G. L. c. 265, § 26.